DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pre-purification unit to remove substantially all H2O and CO2” in claim 1, where “pre-purification unit” is the place holder, coupled with the functional language of to remove substantially all H2O and CO2, without reciting sufficient structure to perform the function.  Applicant’s disclosure is absent structure to be interpreted for the pre-purification unit to perform the function and therefore lacks written description under 35 USC 112(a) and renders the claim indefinite under 35 USC 112(b) for being unclear what the metes and bounds of the claim are without clear structure to be interpreted as the pre-purification unit.
“a pre-purification unit” in claim 12, where “unit” is the placeholder, coupled with the functional language “pre-purification”, not modified by structure to sufficiently perform the function. Applicant’s disclosure is absent structure to be interpreted as the unit to perform the function and therefore lacks written description under 35 USC 112(a) and renders the claim indefinite under 35 USC 112(b) for being unclear what the metes and bounds of the claim are without clear structure to be interpreted as the unit.
“cryogenic separation unit” in claims 1, 12 where “unit” is the place holder and “cryogenic separation” is the function, not modified by structure, to sufficiently perform the function.  Applicant’s disclosure is absent structure to be interpreted as the unit to perform the function and therefore lacks written description under 35 USC 112(a) and renders the claim indefinite under 35 USC 112(b) for being unclear what the metes and bounds of the claim are without clear structure to be interpreted as the unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regard to claim 1, the recitation, “a pre-purification unit to remove substantially all H2O and CO2”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, and not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as the pre-purification unit and therefore lacks written description.  Paragraph 0007, 0008, 0022, 0023 and 0031 appear to reiterate the term “pre-purification unit”, without defining any associated structure(s).
In regard to claims 1, 12, each recite the limitation “a cryogenic separation unit”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure this must be and therefore lacks written description.  Paragraphs 0001, 0002, 0008, 0009, 0015, 0018, 0019, 0022, 0024, 0029, 0030, 0031, 0032, 0034 and 0035 appear to reiterate the term “cryogenic separation unit”, without defining any associated structure.

In regard to claim 12 recites the limitation “a pre-purification unit”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, and not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as the pre-purification unit and therefore lacks written description.  Paragraph 0007, 0008, 0022, 0023 and 0031 appear to reiterate the term “pre-purification unit”, without defining any associated structure.
112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claims 1, 12 as noted above, the recitations, “a pre-purification unit to remove substantially all H2O and CO2” claim 1, “a pre-purification unit” in claim 12, and “cryogenic separation unit” in claims 1, 12 are indefinite since the recitations are written to invoke 112-f, but the disclosure does not clearly state what structure sufficiently meets these recitations. Since applicant’s disclosure is absent structure to be interpreted for to be the pre-purification unit and the cryogenic separation unit, the recitations are being unclear as to what the metes and bounds of the claim are.
In regard to claim 1, the recitation, “substantially all H2O and CO2” is further indefinite as there is no way to determine what amount is within the scope and what is not sufficient.  The term is used as a relative term of tolerance and there is no way to determine how much is sufficient to be considered “substantially” all.
The recitation, “the synthesis gas product stream” lacks proper antecedent basis.
	The recitation, “supplying a synthesis gas feed stream” reintroduces what was already recited earlier in the claim and there is no way to determine if this is the same stream or not.
	The recitation, “these H2O and CO2 components” is unclear what is being referenced.  The recitation implies that some of the components are within the scope and some are not.  Why is the recitation not simply --the H2O and CO2 components--?
The recitation, “on the adsorbent bed” is unclear which bed is being referred to.
The recitation, “in a controlled manner” is indefinite as to what characteristics or steps qualify a manner as being “controlled”.
The recitation, “desorb H2O and CO2” is unclear since the recited components were already recited and it is unclear why the recitation does not reference the previously recited components properly. 
The recitation, “H2O and CO2 from the absorbent bed” is unclear since the recited components were already recited and it is unclear why the recitation does not reference the previously recited components properly and it is unclear what bed is being referenced.
The recitation, “controlled manner” is indefinite as to what characteristics or steps qualify a manner as being “controlled”.
The recitation, “substantially the same as that of the synthesis gas feed stream” is indefinite as there is no way to determine what amount is within the scope and what is not sufficient.  The term is used as a relative term of tolerance and there is no way to determine how much is sufficient to be considered “substantially” the same.
The recitation, “the gas stream exiting the adsorbent bed” is indefinite for lacking proper antecedent basis.
The recitation, “a combined mixture is compressed” has no connection to the previous recitations and there is nothing in the claim that states what the combined stream is formed from.
The recitation, “in the compressor to form a regeneration gas” is indefinite since the claim already recites a regeneration gas and there is no way to determine if this is referencing the former or is another stream. 
The recitation, “the compressed mixture” is indefinite for lacking proper antecedent basis and it is unclear what mixture this refers to. 
In regard to claim 10, the recitation, “a feed phase” is indefinite for reintroducing that which was already previously recited and there is no way to discern if this refers to the previously recited feed phase or is another feed phase.
The recitation, “a regeneration phase” is indefinite for reintroducing that which was already previously recited and there is no way to discern if this refers to the previously recited regeneration phase or is another regeneration phase.
The recitation, “the additional stand-by phase” is unclear since it is not clear if there are two standby phases or only one. 
In regard to claim 12, the recitation, “a synthesis gas feed stream” is indefinite as a synthesis gas was already previously recited and it is unclear if this refers to the previously recited fluid or another fluid.
The recitation, “substantially all H2O and CO2” is indefinite as there is no way to determine what amount is within the scope and what is not sufficient.  The term is used as a relative term of tolerance and there is no way to determine how much is sufficient to be considered “substantially” all.
The recitation, “these H2O and CO2 components” is unclear what is being referenced.  The recitation implies that some of the components are within the scope and some are not.  Why is the recitation not simply --the H2O and CO2 components--?
The recitation, “from the adsorbent bed” is unclear which bed is being referred to.
The recitation, “desorb H2O and CO2” is unclear since the recited components were already recited and it is unclear why the recitation does not reference the previously recited components properly. 
The recitation, “forming a regeneration gas stream” is unclear since the claim already recites a regeneration gas and it is unclear if these are the same or different streams.
The recitation, “to the second adsorbent bed to cool it” is indefinite as it is not clear what bed is being referenced and is unclear what “it” refers to.
The recitation, “substantially the same as that of the synthesis gas feed stream” is indefinite as there is no way to determine what amount is within the scope and what is not sufficient.  The term is used as a relative term of tolerance and there is no way to determine how much is sufficient to be considered “substantially” the same.
The recitation, “the gas stream exiting” is indefinite for lacking proper antecedent basis.
The recitation, “substantially free of H2O and CO2” is indefinite as there is no way to determine what amount is within the scope and what is not sufficient.  The term is used as a relative term of tolerance and there is no way to determine how much is sufficient to be considered “substantially free”.
The recitation, “on the adsorbent bed” is unclear which bed is being referred to.
The recitation, “from the adsorbent bed” is unclear which bed is being referred to.
In regard to claim 13, the recitation, “a final cooling step” is indefinite because the final cooling step appears to already recited as the subsequent cooling in claim 12.
In regard to claim 14, the recitation, “heating the regeneration gas in a heater during a heating step” is unclear since claim 13 already recites a heating step and it is unclear if this is the same as the previously recited heating step or other step.
In regard to claim 16, the recitation, “and sending the adsorbent bed undergoing the regeneration phase” is grammatically illogical and indeterminate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AAPA Fig. 1 of the PG pub US 2020/0355428.  See 112 rejections and note that the prior art teaches the claimed limitations as far as can be discerned.
	In regard to claim 1, AAPA teaches a continuous purification method (Fig. 1) of a synthesis gas feed stream (1, para. 7) obtained from a pre-purification unit (para. 7, “pre-purification process unit”) to remove substantially all H2O and CO2 (para. 7 the process results in H2O and CO2 removed) prior to routing a synthesis gas product stream (6) to a downstream cryogenic separation unit (Fig. 1: “to cryogenic separation unit”; note that it is not appear that sending the product to this unit is required by the recitations of the method) comprising: supplying the synthesis gas feed stream (1) to a synthesis gas purification unit (Fig. 1) comprised of at least two adsorbent beds (100, 200) undergoing a temperature swing adsorption (TSA) cycle (para. 7 “TSA cycle”) where each bed of the two adsorbent beds undergoes at least two phases: (1) a feed phase (para. 8 “feed phase”) for producing the synthesis gas product stream (6) substantially free of H2O and CO2 (para. 7, “free of H2O and CO2”) by adsorbing the H2O and CO2 components and (2) a regeneration phase (para. 8, “regeneration phase”) to desorb H2O and CO2 using a regeneration gas (para. 8 “regeneration gas stream”) and routing an H2O and CO2-laden regeneration gas to upstream of the pre-purification unit (see 14; “return to upstream of the pre-purification unit”; para. 11), where said regeneration gas is formed by routing a regeneration portion (at least some) of the synthesis gas product stream (6) through a compressor (400), and the regeneration phase of the TSA cycle comprising multiple steps including: 
a pressurization step to increase a pressure of the adsorbent bed to be regenerated using the regeneration gas (para. 7 “2. pressurization”); 
a heating step to heat the regeneration gas in a heater (para. 7, “3. Heat”, 500; para. 11) and supplying said regeneration gas to the adsorbent bed to be regenerated to remove the H2O and CO2 (para. 11); 
a first cooling step (“cool-1”, para. 12) in which heat addition to the heater (500) stops while continuing flow of the regeneration gas through the heater (500) and the adsorbent bed to be regenerated (para. 12); 
a second cooling step (“cool-2”, para. 12) to cool the adsorbent bed to be regenerated further with the regeneration gas while by-passing the heater (500); 
a depressurization step (para. 13 “Depressurization step”) in which the flow of regeneration gas to the adsorbent bed to be regenerated is stopped (para. 13 see closing of valves) and the adsorbent bed to be regenerated is depressurized to a pressure of the product synthesis gas product stream (6) from a product end of the adsorbent beds (para. 13); and 
a final cooling step (para. 14, “final cooling step”) to cool the adsorbent bed to be regenerated to a temperature that is substantially the same as that of the synthesis gas feed stream (1) by flowing a portion of the synthesis gas feed stream (1) through the adsorbent bed to be regenerated; 
wherein: during the depressurization (depressurization step) and final cooling steps (final cooling step), a gas stream (at least some gas, para. 13) exiting the adsorbent bed to be regenerated from the product end is combined with the regeneration gas stream portion of the synthesis gas product stream (6), and a combined mixture (to compressor) is compressed in the compressor (400) and the compressed mixture is routed to up-stream of the pre-purification unit (see 14, returned upstream the pre-purification unit) thus bypassing the adsorbent beds (100, 200).
In regard to claim 2, AAPA teaches that the synthesis gas feed stream (1) obtained from the pre-purification unit has a pressure of about 10 bar(a) to about 50 bar(a) (para. 3).  
In regard to claim 3, AAPA teaches that the synthesis gas feed stream (1) obtained from the pre-purification unit has a temperature of about 35°F to about 125°F (para. 3).  
In regard to claims 4-5, AAPA teaches that the regeneration portion used for regeneration is between 5% and 25% of the synthesis gas product stream (para. 8, 14).  
In regard to claim 6, AAPA teaches that the synthesis gas purification unit is a two-bed system (100, 200) where one bed is under a feed phase and other bed is under a regeneration phase (para. 4, 7-8).  
In regard to claim 7, AAPA teaches an additional stand-by phase (para. 5 “standby phase”) where each adsorbent bed undergoes a feed phase, a regeneration phase and a stand-by phase in that order (para. 5).  
In regard to claim 8-9, AAPA teaches that the regeneration gas stream is heated to about 300-450 F (para. 9, 12) in the heater (500).  
In regard to claim 10, AAPA teaches a three-bed system (para. 5) where one bed is in the feed phase, one bed is in the regeneration phase and one bed is in the additional stand-by phase (para. 5).  
In regard to claim 11, AAPA teaches that the cryogenic separation unit produces at least one product selected from high-purity CO, synthesis gas with a specified H2:CO ratio, crude hydrogen, and methane-rich fuel (para. 2-3).  
In regard to claim 12, AAPA teaches a continuous purification method (Fig. 1) of a synthesis gas feed stream (1, para. 7) to remove substantially all H2O and CO2 prior to routing said synthesis gas (1) to a cryogenic separation unit (Fig. 1: “to cryogenic separation unit”), comprising: supplying the synthesis gas feed stream (1) obtained from a pre-purification unit (para. 7 “pre-purification process unit”) to a synthesis gas purification unit (Fig. 1) comprised of at least two adsorbent beds (100, 200) undergoing a temperature swing adsorption (TSA) cycle (para. 7 “TSA cycle”) where each bed of the synthesis gas purification unit (Fig. 1) undergoes at least two phases: (1) a feed phase (para. 8 “feed phase”) for producing the synthesis gas product stream (6) substantially free of H2O and CO2 (para. 7, “free of H2O and CO2”) by adsorbing the H2O and CO2 components and (2) a regeneration phase (para. 8, “regeneration phase”) to desorb the H2O and CO2 using a regeneration gas (para. 8, “regeneration gas stream”); forming the regeneration gas stream by routing a regeneration portion (at least some) of the synthesis gas product stream (6) through a compressor (400) where the regeneration gas stream is used to regenerate the adsorbent bed in the regeneration phase (para. 7); routing the regeneration gas leaving the adsorbent bed in the regeneration phase to upstream of the pre-purification unit (via 14 returned upstream the pre-purification unit); stopping the flow of regeneration gas to the adsorbent bed (cool-2; para. 12), depressurizing (para. 13 “depressurization step”) the adsorbent bed to be regenerated and introducing a portion (at least some) of the synthesis gas feed stream (1) to cool (para. 14 “final cooling step”) the adsorbent bed to be regenerated to substantially the same temperature as the synthesis gas feed stream (1), wherein, during depressurization (depressurization step) and subsequent cooling (final cooling step), a gas stream (at least some gas, para. 13) exiting the product end of the adsorbent bed to be regenerated is combined with the regeneration portion (at least some) of the synthesis gas product stream (6) and the combined gas mixture is compressed in the compressor (400) forming the regeneration gas which is routed upstream of the pre-purification unit (via 14) thus bypassing the adsorbent beds.  
In regard to claim 13, AAPA teaches that the regeneration phase of the TSA cycle comprises at least a heating step (para. 11 “heat”), a cooling step (cool-1, para. 12), and a final cooling step (par. 14, final cooling step).  
In regard to claim 14, AAPA teaches the heating the regeneration gas in a heater (500) during the heating step of the TSA cycle and sending said regeneration gas to the adsorbent bed undergoing the regeneration phase (para. 11).  
In regard to claim 15, AAPA teaches stopping the addition of heat (para. 12) to a regeneration gas heater (500) during the cooling step (cool-1) of the TSA cycle to cool the heater (500).  
In regard to claim 16, AAPA teaches by-passing the regeneration gas heater (500) during the cooling step (cool-2, para. 12) of the TSA cycle and sending fluid to the adsorbent bed undergoing the regeneration phase.

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive.
	Summarily the claims remain entirely indefinite and unclear and the amendment fails to clarify the invention sufficiently to overcome the 112 rejections.  The applicant should amend the claims to make the recited method definite.
	Applicant's arguments (page 6) are an allegation that “what is not claimed is a particular structure or apparatus, but rather a process for purification of a synthesis gas feed stream”.  
In response, the allegation is unpersuasive as the method claims recite structure and an allegation that the method claims do not require a structure fails to address the deficiencies in the claim language.  If it is the applicant’s desire and position that the claims should not be limited to the structure of the pre-purification unit or the cryogenic separation unit, the examiner encourages the applicant to remove the offending language altogether and simply claim the method they desire to receive patent protection for.
Applicant's arguments (page 6) are an allegation that the pre-purification unit and cryogenic separation unit are locations and do not device the TSA invention.  
In response, the allegation is unpersuasive since in order to perform the steps the fluids must be sent to or from the recited structures.  It is unclear if the applicant is alleging that the method does not require the pre-purification unit and cryogenic separation unit at all.
Applicant's arguments (page 7) are an allegation that the pre-purification unit and cryogenic separation unit are well known in the art and therefore are adequately described in the specification.
In response, the allegation is unpersuasive because it does not appear that the applicant is addressing the scope problem with the claim recitations.  The claims employ 112-f language and fail to identify exactly what structure provides the functional language and therefore the disclosure is deficient in providing support for the scope of these claim limitations.  
The applicant must have support for all of the claimed subject matter.  Is the applicant’s position that these terms are terms of art and that 112-f interpretation is not appropriate?  What structure is then required of the recited items?  The allegations are insufficient to establish the allegation. 
	Applicant's arguments (page 7) is an allegation that the structures are well known.  In response, the allegation does not identify proper support for the structures in the disclosure.  The applicant must have support for all of the claimed invention in order to avoid new matter rejections.
	Applicant's arguments (page 8) is an allegation that those of ordinary skill in the art would know how to control the pressure based on the process conditions.  
In response, the allegation has no evidentiary support and amounts to a blanket allegation with no concrete description of what is required by the recitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 21, 2022